



COURT OF APPEAL FOR ONTARIO

CITATION:
Titova v. Titov, 2013
    ONCA 54

DATE: 20130129

DOCKET: C54800

Goudge, Rouleau and Watt JJ.A.

BETWEEN

Tatiana Titova

Applicant (Respondent in Appeal)

and

Boris Titov

Respondent (Appellant in Appeal)

Aaron Franks and Michael Zalev, for the appellant

Tatiana Titova in person

Heard: October 24, 2012

On appeal from the order of Justice L. Snowie of the Superior
    Court of Justice, dated November 29, 2011.

COSTS ENDORSEMENT

[1]

On December 7, 2012, the court allowed the appellants appeal, in part
    and requested brief submissions as to costs from both parties.

[2]

In his submissions, the appellant seeks partial indemnity costs of the
    appeal in the amount of $20,500 and cost of the trial below in the amount of
    $16,500. As well, the appellant seeks $300 for the costs of the motion heard by
    Justice Lang.

[3]

The respondent also seeks partial indemnity costs. She seeks costs of
    the appeal in the amount of $28,230 and costs of the trial in the amount of
    $50,080.

[4]

Although the respondent was wholly successful at trial, a significant
    portion of the trial judges award was reversed on appeal. The appellant for his
    part was not totally successful on the appeal as some aspects of the trial
    judgement were upheld.

[5]

In our view, therefore, neither party was wholly successful at either
    level and the appropriate disposition is that there be no order as to costs
    both of the appeal, including the motion before Justice Lang, and of the trial
    below.

S.T. Goudge J.A.

Paul Rouleau J.A.

David Watt J.A.


